Dillon, P. J., and Witmer, J. (dissenting).
We would affirm. The town’s invitation for bids provided that "The successful bidder shall furnish a performance bond in an amount equal to fifty (50%) percent of the amount of the bid for the first year of the contract”. Respondent J. & I. Disposal, Inc., (J & I) submitted its bid on November 7, 1978 in the following annual amounts:
1979.. . $ 76,800
1980.. . 82,100
1981.. . 87,800
Total $246,700
The bid stated that an insurance company would not write a bond for respondent on this type of contract, and it proposed that the town allow J & I to post a cash bond for an amount suitable to the town. The bid submitted by petitioner was as follows:
1979 .............................. $ 97,000
1980 .............................. 105,000
1981 .............................. 113,000
Total........................... $315,000
In its bid petitioner offered to submit a proper performance bond. A year and a half before these bids were made, the State Comptroller had rendered his opinion that when bids are let pursuant to subdivision 1 of section 103 of the General Municipal Law, which requires that the bid be let to a responsible bidder "furnishing the required security”, cash may be accepted by the municipality as security for the performance in lieu of a performance bond. The Comptroller wrote, "We are aware that custom normally dictates that the performance bond should be in the form of a surety company bond. However, no statute expressly imposes that requirement. Accordingly, it is our view that a low bidder who is able to furnish cash or a certified check or the equivalent thereof is every bit as 'responsible’ as the low bidder who can *798furnish a surety bond. In fact * * * it stands to reason that the low bidder who furnishes cash or the equivalent thereof is, perhaps, more 'responsible’ than the bidder who can furnish a surety bond” (33 Opn St Compt 55). Because petitioner’s bid was $57,189 (over 20%) higher than J & I’s bid, and respondent town found that J & I was a responsible bidder, it was entirely proper for the town to accept J & I’s bid and award the contract to it upon its filing a certified check in the necessary amount, which it did. J & I’s offer of cash in lieu of a performance bond should have come as no surprise to petitioner. Even absent the prior "ruling by the State Comptroller, it is only "horse sense” that posted cash would be at least the equivalent of a performance bond. By invoking a highly technical reading of the invitation for bids, the majority puts the town in a difficult position. The contract has been in progress for one and one-half years and, with the inflation which has been rampant during that time, the letting of new bids will undoubtedly be much more costly for the town. In our view, the contract need not and should not be interpreted as requiring such result (see Le Cesse Bros. Contr. v Town Bd. of Town of Williamson, 62 AD2d 28, 31-33, affd 46 NY2d 960). (Appeal from judgment of Niagara Supreme Court—art 78.) Present—Dillon, P. J., Cardamone, Schnepp, Doerr and Witmer, JJ.